Title: To George Washington from Nathanael Greene, 8 June 1782
From: Greene, Nathanael
To: Washington, George


                  
                     Dear Sir
                     Head Quarters June 8th
                     1782
                  
                  Benjamin Cattle Esquire an inhabitant of South Carolina lately in
                     the Continental Army and one of the Governors privy Council has been in
                     a declining state of health for a long time. It has been recommended to him by
                     his physician, and friends to go to the Northward by winter to New York for the
                     recovery of his health, and General Leslie has been polite enough to grant him
                     the necessary passports for the purpose. Should he wish to go into the country
                     to the Northward I beg you will be kind enough to furnish him with  proper
                     passports; and I take leave to recommend him to your particular notice as a
                     gentleman of fortune, great merit and singular worth. I am with great respect
                     Your Most Obedt humble Servt
                  
                     N. Greene
                     
                  
               